Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 was filed after the mailing date of the notice of allowance on 12/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 5, 10-11, 13-19, and 21-28 are allowable. The restriction requirement between groups I (claims 5 and 10-15), group II (claims 16-22) and group II (claims 23-28), as set forth in the Office action mailed on 07/23/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/23/2020 is withdrawn. Claim 5, 10-11, 13-19 and 21-22, directed to an electrochemical device wherein a capacity Cs1 per unit area of a first negative electrode active material layer and a capacity Cs2 per unit area of a second negative electrode active material layer, on opposite sides of a current collector, satisfy 0.99 ≤ Cs2/Cs2 ≤ 1.01, is no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim, in light of the examiners amendment. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Takashi Saito on 12/04/2020. 

The application has been amended as follows: 
Claim 5. (amended) An electrochemical device comprising:
a positive electrode;
a negative electrode including a negative current collector, a first negative electrode active material layer, and a second negative electrode active material layer, the first negative electrode active material layer being supported on a first surface of the negative current collector, the second negative electrode active material layer being supported on a second surface of the negative current collector;
a separator disposed between the positive electrode and the negative electrode; and

each of the first negative electrode active material layer and the second negative electrode active material layer contains a carbon material as a negative electrode active material, and
capacity C1 per unit mass of the first negative electrode active material layer is greater than capacity C2 per unit mass of the second negative electrode active material layer, and
capacity Cs1  per unit area of the first negative electrode active material layer and capacity Cs2 per unit area of the second negative electrode active material layer satisfy 0.99 ≤ Csl/Cs2 ≤ 1.01. 
Claim 12. (canceled) 
Claim 16. (amended) An electrochemical device comprising:
a positive electrode;
a negative electrode including a negative current collector, a first negative electrode active material layer, and a second negative electrode active material layer, the first negative electrode active material layer being supported on a first surface of the negative current collector, the second negative electrode active material layer being supported on a second surface of the negative current collector;
a separator disposed between the positive electrode and the negative electrode; and
a nonaqueous electrolytic solution having lithium ion conductivity, wherein:
the first negative electrode active material layer contains a negative electrode active material identical to the negative electrode active material contained in the second negative electrode active material layer,
the negative electrode active material is at least one selected from the group consisting of a carbon material, a metal compound, an alloy, and a ceramic material, and
, and
capacity Cs1 per unit area of the first negative electrode active material layer and capacity Cs2 per unit area of the second negative electrode active material layer satisfy 0.99 ≤ Csl/Cs2 ≤ 1.01. 
Claim 20. (canceled)

Reasons for Allowance
Claims 5, 10-11, 13-19, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone, or in combination, appears to teach, suggest, or render obvious the inventions of independent claims 5, 16, and 23. The prior art fails to teach of fairly suggest an electrochemical device wherein a capacity Cs1 per unit area of a first negative electrode active material layer and a capacity Cs2 per unit area of a second negative electrode active material layer, on opposite sides of a current collector, satisfy 0.99 ≤ Cs2/Cs2 ≤ 1.01. The instant specification teaches 0.99≤Cs1/Cs2≤1.01 obtains excellent cycle characteristics (P18).
The closest prior art includes Yoshinoro et al. (WO 2015166622), Minami et al (US 2014/0023898), and Kim et al. (US 2015/0340732). 
Yoshinoro teaches an electrochemical device (P15) comprising a positive electrode 21 (P25. 87); a negative electrode 22 including a negative current collector 22A, a first negative electrode active material layer 22B1, and a second negative electrode active material layer 22B2, the first negative electrode active material layer being supported on a first surface of the negative current collector, the second negative electrode active material layer being supported on a second surface of the current collector (P34. 87; Fig. 2); a separator 23 disposed between the positive 21 and the negative electrode 22 (P58; Fig. 1); and a nonaqueous electrolyte solution having lithium ion conductivity (P60-61), wherein the capacity C1 per unit mass of the first negative electrode active material layer is greater than the capacity C2 of the second negative electrode material (P198; claim 9).
Yoshinoro fails to teach the capacity Cs1 per unit area of the first negative electrode active material layer and the capacity Cs2 per unit area of the second negative electrode active material layer satisfy 0.99≤Cs1/Cs2≤1.01. Minami, related to electrochemical devices, teaches an electrochemical cell where the cell capacities per unit area of the positive and negative electrode active material layers are within a ratio of 1-1.3 to prevent the precipitation of lithium at the negative electrode (P22-23); however, a skilled artisan would not use the ratio of Minami, in the device of Yoshinoro because the areal capacity ratio of Minami relates to a positive and negative electrode whereas the instant claims require a ratio between two anode layers.
Kim also teaches an electrochemical device with a first negative electrode active material layer and second negative electrode active material layer disposed on opposite sides of a current collector (P12) wherein the density of the first and second layer may be equal and the thickness of the first negative electrode active material layer is greater than the thickness of the second negative electrode active material layer (P21) and the capacity per unit mass of the first negative electrode active material layer is greater than capacity per unit mass of the second negative electrode material layer (P30). Kim teaches that the capacity ratio, with respect to the negative electrode to the positive electrode is greater than 1 (P59-60), and a loading level ratio between the first and second negative electrode active material layer (P58); however Kim fails to teach a comparison between the capacity per unit of area of the first and second negative electrode active material layer. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.R./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729